IN THE SUPREME COURT OF THE STATE OF NEVADA


                    ZANE MICHAEL FLOYD,                                      No. 83108
                    Petitioner,
                    vs.
                    THE EIGHTH JUDICIAL DISTRICT                              FILED
                    COURT OF THE STATE OF NEVADA,
                    IN AND FOR THE COUNTY OF CLARK;                           DEC 3 2021
                    AND THE HONORABLE MICHAEL                                       A. BROWN
                                                                                  UPREME COURT
                    VILLANI, DISTRICT JUDGE,
                                                                                    CLERK
                    Respondents,
                    and
                    THE STATE OF NEVADA,
                    Real Party in Interest.

                                          ORDER DENYING PETITION
                                 This original petition for a writ of mandamus challenges the
                    district court's order denying a motion to disqualify the Clark County
                    District Attorney's office (CCDA) due to an alleged separation-of-powers
                    violation. Petitioner Zane Floyd argues that the dual service of deputy
                    district attorneys as legislators violates the separation-of-powers clause set
                    forth in Article 3, Section 1 of the Nevada Constitution. Floyd further
                    argues that CCDA Steve Wolfson violated the separation-of-powers clause
                    because he supervises the deputy district attorneys who serve as legislators
                    and may influence their roles as legislators, he made statements against a
                    bill to abolish the death penalty, and his office sought an execution warrant
                    for Floyd after the bill to abolish the death penalty was voted out of the
                    Assembly. Floyd argues these circumstances demonstrate a specific
                    identifiable impropriety requiring disqualification of the entire district
                    attorney's office.
                                 The State counters there is no separation-of-powers violation
                    because the deputy district attorneys who serve as legislators had no
SUPREME COURT
     OF             involvement in Floyd's case and they take a leave of absence from their
   NEVADA

10) 1947A   aiDeD                                                              zt     3 6014
                                  positions as deputy district attorneys to serve in the Legislature. Further,
                                  the State argues CCDA Wolfson has not violated the separation-of-powers
                                  clause in either seeking the execution warrant or speaking publicly about
                                  the bill to abolish the death penalty. Finally, the State argues there is no
                                  basis for disqualifying the entire district attorney's office.
                                               A writ of mandamus is available to compel the performance of
                                  an act that the law requires as a duty arising from an office, trust, or station,
                                  or to control a manifest abuse of discretion or an arbitrary or capricious
                                  exercise of discretion. NRS 34.160; State v. Eighth Judicial Dist. Court
                                  (Armstrong), 127 Nev. 927, 931, 267 P.3d 777, 779 (2011); Round Hill Gen.
                                  Improvement Dist. v. Newman, 97 Nev. 601, 603-04, 637 P.2d 534, 536
                                  (1981). A manifest abuse or arbitrary or capricious exercise of discretion
                                  involves either a clearly erroneous interpretation or application of the law
                                  or a decision based upon partiality, preference, or bias. Walker v. Second
                                  Judicial Dist. Court, 136 Nev., Adv. Op. 80, 476 P.3d 1194, 1196-97 (2020);
                                  Armstrong, 127 Nev. at 931-32, 267 P.3d at 780. It is within this court's
                                  discretion to issue a writ of mandamus. Gathrite v. Eighth Judicial Dist.
                                  Court, 135 Nev. 405, 407, 451 P.3d 891, 893 (2019).2



                                        1F1oyd  alternatively seeks a writ of prohibition. However, "[a] writ of
                                  prohibition. . . will not issue if the court sought to be restrained had
                                  jurisdiction to hear and determine the matter under consideration."
                                  Goicoechea v. Fourth Judicial Dist. Court, 96 Nev. 287, 289, 607 P.2d 1140,
                                  1141 (1980). As the district court had jurisdiction over Floyd's criminal
                                  case, a writ of prohibition is not the way to challenge the district court's
                                  decision.

                                        2The  district court's order is not appealable, and will not be
                                  reviewable on appeal from some other appealable order or judgment. It
                                  thus appears that Floyd has no alternative remedy. See NRS 34.170
                                  (providing that a writ of mandamus will issue "where there is not a plain,
      SUPREME COURT               speedy and adequate remedy in the ordinary course of law").
              OF
          NEVADA
                                                                         2
lO) 1947A




•••     ":-; 2. ,6":4*.! ).   •
                             Floyd has not demonstrated that there is a separation-of-
                powers violation related to dual service in this case because the deputy
                district attorneys that serve in the Legislature have had no involvement in
                prosecuting Floyd's case or seeking the execution warrant. CCDA Wolfson
                has not violated the separation-of-powers clause in seeking the execution
                warrant given that he is authorized to do so under NRS 176.495. And as
                the officer with policymaking authority for his office, NRS 252.070(1), he is
                permitted to speak publicly about pending criminal legislation. Floyd has
                not put forward any evidence establishing that CCDA Wolfson exerted
                improper authority over his deputies in their capacities as legislators.
                Absent such a showing, we cannot say CCDA Wolfson has exercised any
                legislative powers.3 Thus, Floyd has not demonstrated an entitlement to
                writ relief based on a violation of the separation-of-powers clause under the
                Nevada Constitution.
                             Floyd further has not demonstrated any purported conflict of
                interest "would render it unlikely that the defendant would receive [fair
                proceedings in the lower court] unless the entire prosecutor's office is
                disqualified from [proceeding in] the case." State v. Eighth Judicial Dist.
                Court (Zogheib), 130 Nev. 158, 165, 321 P.3d 882, 886 (2014). Of note, in
                Zogheib, this court specifically rejected the impropriety standard referenced
                by Floyd in evaluating a request to disqualify the entire district attorney's
                office. See id.




                      3Any  allegations of misconduct committed by the deputy district
                attorneys in their roles as legislators are only reviewable by the Legislature
                as we recognized in Comm'n on Ethics v. Hardy, 125 Nev. 285, 293, 212 P.3d
                1098, 1104 (2009) (observing that "the power to discipline legislators for
                disorderly conduct is a function constitutionally committed to each house of
SUPREME COURT   the Legislature").
        Of
     NEVADA
                                                      3
(0) 1947A
                                 Having concluded that Floyd has not demonstrated entitlement
                     to the relief he sought in the district court, we
                                    ORDER the petition DENIED.



                                                 I1,                      C.J.
                                              Hardesty


                                                                                       J.
                     P. rraguirre                                Stiglich


                                                  J.                                  , J.
                                                                 Silver


                            Pie,64                J.
                     Pickering




                     cc:   Hon. Jacqueline M. Bluth, District Judge
                           Hon. Michael Villani, District Judge
                           Federal Public Defender/Las Vegas
                           Attorney General/Carson City
                           Clark County District Attorney
                           Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                            4
(Oi 1947A     atx,